     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
12                                                          )       Case No.: 1:19-cv-00780-AWI-SKO
      LUCILA PENA,                                          )
13                                                          )       STIPULATION AND ORDER FOR A FIRST
                                                            )       EXTENSION OF TIME
14                                                          )
                      Plaintiff,                            )       (Doc. 14)
15                                                          )
          v.                                                )
16                                                          )
     ANDREW SAUL,                                           )
17   Commissioner of Social Security,                       )
                                                            )
18
                      Defendant.
19
20
             IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for responding to Plaintiff’s Opening Brief be extended from
22
     January 27, 2020 to February 10, 2020. This is Defendant’s first request for an extension of time
23
     to respond to Plaintiff’s motion. Defendant respectfully requests this additional time because
24
     Defendant’s counsel missed work recently due to illness, which has impacted his ability to
25
     timely file the response.
26
             The parties further stipulate that the Court’s Scheduling Order shall be modified as
27
     follows:
28


     Stip. &. Order for Ext.; Case 1: 19-cv-00780-AWI-SKO       1
 1       •    Defendant shall file his response to Plaintiff’s Opening Brief on or before February 10,
 2            2020;
 3       •    Plaintiff may file and serve her optional reply within 15 days of the Commissioner’s
 4            response (on or before February 25, 2020).
 5
 6
                                                            Respectfully submitted,
 7
 8   Dated: January 27, 2020                                /s/ Barbara Marie Rizzo*
                                                            (*as authorized via e-mail on 1/24/20)
 9                                                          BARBARA MARIE RIZZO
                                                            Attorney for Plaintiff
10
11
     Dated: January 27, 2020                                McGREGROR W. SCOTT
12                                                          United States Attorney
13                                                          DEBORAH LEE STACHEL
                                                            Acting Regional Chief Counsel, Region IX
14                                                          Social Security Administration
15                                               By:        /s/ Marcelo Illarmo
16                                                          MARCELO ILLARMO
                                                            Special Assistant United States Attorney
17
                                                            Attorneys for Defendant
18
19                                                          ORDER
20
21            Pursuant to the parties’ above stipulation (Doc. 14), IT IS HEREBY ORDERED that

22   Defendant shall have until February 10, 2020, to file his response to Plaintiff’s Opening Brief. All

23   other dates in the Scheduling Order (Doc. 3) shall be extended accordingly.

24
     IT IS SO ORDERED.
25
26   Dated:      January 28, 2020                                         /s/   Sheila K. Oberto       .
27                                                                 UNITED STATES MAGISTRATE JUDGE

28


     Stip. &. Order for Ext.; Case 1: 19-cv-00780-AWI-SKO      2
